PER CURIAM.
The deceased’s father was employed by Pitney Bowes, Inc. Pitney leased from their employees their automobiles for use in its business activities and agreed to provide insurance for its employees during the term of such lease. The employee’s son was involved in an accident with an uninsured motorist. An action was then brought against Pitney, the employer, and Liberty Mutual, the insurer. In an amended complaint the following is found.
“14. At the time the subject lease was entered into, the defendant PITNEY BOWES fully informed the defendant LIBERTY of the fact that said leased vehicles of the plaintiff and other employees similarly situated were for the business and/or pleasure use of said employees and fully informed LIBERTY that the vehicles were to be insured so as to fully cover PITNEY BOWES and its employees as if they had acquired their own family automobile liability insurance.
After the accident it was determined the employee was not fully insured, the total amount of uninsured motorist coverage being only $10,000.1
The trial court dismissed the complaint as to Liberty Mutual (it having tendered $10,-000) and left a cause of action pending against Pitney.2 We reverse.
Under the allegations above set forth we interpret “fully cover” to include the maximum limit of uninsured motorist coverage available under the statutes of this state which under the particular policy, as referred to in the amended complaint, would be $500,000. Crompton v. Kirkland, 157 Fla. 89,24 So.2d 902 (1946); Dreka v. White-hair, 140 Fla. 802, 192 So. 321 (1939); Hopke v. O’Byrne, 148 So.2d 755 (Fla. 1st DCA 1963).
Therefore the matter is returned to the trial court for further proceedings. This is not to say that the trial court may not ultimately enter a summary judgment in favor of Liberty Mutual in the event it should appear that Pitney failed to indicate or request from Liberty full coverage as alleged in paragraph 14.
Reversed and remanded with directions.

. Pitney elected to limit uninsured coverage to $10,000/$20,000 without notice to its employees.


. The complaint sounded in breach of contract for failure to provide coverage promised and negligent failure to procure promised insurance.